Citation Nr: 0322034	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including headaches.  

2.  Entitlement to service connection for a right elbow 
disability, including secondary to residuals of a vermin bite 
of the right (major) arm with musculocutaneous nerve and 
lateral ulnar nerve impairment.  

3.  Entitlement to service connection for residuals of a left 
knee injury.  

4.  Entitlement to service connection for right pelvic floor 
weakness.

5.  Entitlement to a rating in excess of 30 percent for 
residuals of a vermin bite of the right (major) arm with 
musculocutaneous nerve and lateral ulnar nerve impairment.  

6.  Entitlement to an initial rating in excess of 10 percent 
for genitofemoral nerve entrapment, chronic pain in the right 
groin/pelvic area.  

7.  Entitlement to an effective date prior to April 5, 1999, 
for the grant of service connection for genitofemoral nerve 
entrapment, chronic pain in the right groin/pelvic area.

8.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Esq.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active air service February 1977 to February 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an October 2002 decision, the Board denied the claims for 
service connection for a left orchiectomy and entitlement to 
special monthly compensation based on the loss of a creative 
organ.  Hence, those issues are no longer in appellate status 
and will not be addressed herein.  

In various documents, the veteran's attorney raised claims on 
the veteran's behalf for entitlement to increased ratings for 
hypertension and residuals of a right hydrocelectomy.  These 
issues have not been adjudicated by the RO and are not 
currently before the Board.  They are referred to the RO for 
appropriate development.  


REMAND

In October 2002, the Board ordered further development on 
some of the remaining issues on appeal, and the case was sent 
to the Board's Evidence Development Unit (EDU), to undertake 
the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
such action accordingly.  See 38 C.F.R. § 19.9(a)(2) (2002).  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) (2002), in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (DAV).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) (2002) was inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002), because it denies an appellant a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

Following the Federal Circuit's decision in DAV, VA's General 
Counsel issued a precedential opinion, which concluded that 
the holding in DAV did not prohibit the Board from developing 
evidence in a case before it, provided that the Board did not 
adjudicate the claim based on any new evidence it obtained 
unless the claimant waived initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted at the RO level.  Some of the development requested 
by the Board in October 2002 was accomplished and additional 
evidence was associated with the file.  The RO has not had 
the opportunity to readjudicate the issues on appeal in light 
of this additional evidence.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  Additionally, some of the 
development was not yet completed.  Hence, the case must now 
be remanded to the RO.  

Finally, in April 2001, the veteran's attorney expressed 
disagreement with the initial 10 percent rating assigned for 
genitofemoral nerve entrapment, chronic pain in the right 
groin/pelvic area; the effective date assigned for the grant 
of service connection for this disability, and the denial of 
entitlement to basic eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  However, the RO did 
not include these issues in the August 2002 statement of the 
case.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be issued.  
Since the veteran has not been provided with a statement of 
the case on the issues noted above,  the matter must also be 
remanded to the RO.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should provide the veteran and 
his attorney with a statement of the case 
pertaining to the issues of entitlement 
to an initial rating in excess of 10 
percent for genitofemoral nerve 
entrapment, chronic pain in the right 
groin/pelvic area; entitlement to an 
effective date prior to April 5, 1999, 
for the grant of service connection for 
genitofemoral nerve entrapment, chronic 
pain in the right groin/pelvic area; and 
entitlement to basic eligibility for 
Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of these issues to 
the Board.  If a timely substantive 
appeal is not filed, the issues should 
not be certified to the Board.  

2.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b) as it 
pertains to all issues on appeal, to 
include with regard to the one-year 
period for receipt of additional 
evidence.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded general 
medical and neurological examinations.  
Send the claims folder to the examiners 
for review.  After a thorough examination 
of the veteran and review of the claims 
folders, particularly the service medical 
records, ask the examiners to respond to 
the following inquiries as directed 
below.  

General Medical Examination:  

a.  Does the veteran currently have a 
left knee disability and/or a right elbow 
disability?  Please list all pertinent 
clinical findings and diagnoses.  

b.  Provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed left knee disability 
is the result of, or was aggravated by, 
disease or injury in service.  

c.  Provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed right elbow 
disability is the result of, or was 
aggravated by, disease or injury in 
service, including the residuals of a 
vermin bite of the right arm with 
musculocutaneous nerve and lateral ulnar 
nerve impairment.  

d.  Does the veteran have a disability 
characterized by right pelvic floor 
weakness that is distinct from any 
disability associated with the 
genitofemoral nerve entrapment, with 
chronic pain in the right groin/pelvic 
area?  If such disability is present, 
would it be considered a congenital 
defect?

Neurological Examination:  

a.  Does the veteran currently have any 
residuals of a head injury, including 
headaches?  Please list all pertinent 
clinical findings and diagnoses.  

b.  Provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed headache disability 
is the result of, or was aggravated by, 
disease or injury in service.  

c.  Please describe all clinical 
neurological findings related to the 
veteran's right arm that would be 
considered residuals of the snake bite in 
service.  Document the ranges of motion 
for the right shoulder and right elbow 
joints.  

d.  Indicate whether the level of 
neurological impairment associated with 
the right arm would be considered mild, 
moderate, or severe.

e.  Indicate whether the veteran has lost 
the use of his right arm due to 
neurological disability associated with 
the snake bite.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the 
record, to include all evidence of record 
since the most recent supplemental 
statement of the case, and readjudicate 
the claims.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


